May 01, 2009


Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

Mr. Sylvan S. Lang Jr.
Lang Law Firm, PC.
13409 NW Military Hwy, Ste. 210
San Antonio, TX 78231
Ms. Sharon E. Callaway
Crofts & Callaway, P.C.
4040 Broadway, Suite 525
San Antonio, TX 78209

Ms. Cathy J. Sheehan
City of San Antonio, Texas
Office of the City Attorney, Litigation Division
111 Soledad St., 10th Floor
San Antonio, TX 78205

RE:   Case Number:  04-1118
      Court of Appeals Number:  04-03-00403-CV
      Trial Court Number:  2000-CI-01201

Style:      CITY OF SAN ANTONIO
      v.
      CHARLES POLLOCK AND TRACY POLLOCK, INDIVIDUALLY AND AS NEXT FRIENDS
      OF SARAH JANE POLLOCK, A MINOR CHILD

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.  (Justice Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Keith E. Hottle    |
|   |Ms. Margaret G.        |
|   |Montemayor             |
|   |Mr. Kristofer S. Monson|